Title: From Thomas Jefferson to James Madison, 30 August 1823
From: Jefferson, Thomas
To: Madison, James


Dear Sir
Monticello
Aug. 30. 23.
I recieved the inclosed letters from the President with a request that after perusal, I would forward them to you, for perusal by yourself also and to be returned then to him.You have doubtless seen Timothy Pickering’s 4th of July Observations on the Declaration of Independance. if his principles and prejudices personal and political, gave us no reason to doubt whether he had truly quoted the information he alledges to have recieved from Mr Adams, I should then say that, in some of the particulars, mr Adams’s memory has led him into unquestionable error. at the age of 88. and 47. years after the transactions of Independance, this is not wonderful. nor should I, at the age of 80, on the small advantage of that difference only, venture to oppose my memory to his, were it not supported by written notes, taken by myself at the moment and on the spot. he says ‘the Committee (of 5. to wit, Dr Franklin, Sherman, Livingston and ourselves) met, discussed the subject, and then appointed him and myself to make the draught; that we, as a subcommittee, met, & after the urgencies of each on the other, I consented to undertake the task; that the draught being made, we, the subcommittee, met, & conned the paper over, and he does not remember that he made or suggested a single alteration.’ now these details are quite incorrect. the Committee of 5. met, no such thing as a subcommittee was proposed, but they unanimously pressed on myself alone to undertake the draught. I consented; I drew it; but before I reported it to the committee, I communicated it separately to Dr Franklin and mr Adams requesting their corrections; because they were the two members of whose judgments and amendments I wished most to have the benefit before presenting it to the Committee; and you have seen the original paper now in my hands, with the corrections of Doctor Franklin and mr Adams interlined in their own hand writings—their alterations were two or three only, and merely verbal I then wrote a fair copy, reported it to the Committee, and from them, unaltered to Congress. this personal communication and consultation with mr Adams he has misremembered into the actings of a sub-committee. Pickering’s observations, and mr Adams’s in addition, ‘that it contained no new ideas, that it is a commonplace compilation, it’s sentiments hacknied in Congress for two years before, and it’s essence contained in Otis’s pamphlet,’ may all be true. of that I am not to be the judge. Richd H. Lee charged it as copied from Locke’s Treatise on government. Otis’s pamphlet I never saw, & whether I had gathered my ideas from reading or reflection I do not know. I know only that I turned to neither book or pamphlet while writing it. I did not consider it as any part of my charge to invent new ideas altogether & to offer no sentiment which had ever been expressed before. had mr Adams been so restrained, Congress would have lost the benefit of his bold and impressive advocations of the rights of revolution. for no man’s confident & fervid addresses, more than mr Adams’s, encoraged and supported us thro’ the difficulties surrounding us, which, like the ceaseless action of gravity, weighed on us by night and by day. yet, on the same ground, we may ask what of these elevated thoughts was new, or can be affirmed never before to have entered the conceptions of man? Whether also the sentiments of independance, and the reasons for declaring it which make so great a portion of the instrument had been hacknied in Congress for two years before the 4th of July 76. or this dictum also of mr Adams be another slip of memory, let history say. this however I will say for mr Adams, that he supported the declaration with zeal & ability, fighting fearlessly for every word of it. as to myself, I thought it a duty to be, on that occasion, a passive auditor of the opinions of others. more impartial judges than I could be, of it’s merits or demerits. during the debate I was sitting by Dr Franklin, and he observed that I was writhing a little under the acrimonious criticisms on some of it’s parts; and it was on that occasion that, by way of comfort, he told me the story of John Thompson the Hatter, and his new sign. Timothy thinks the instrument the better for having a fourth of it expunged. he would have thought it still better had the other three fourths gone out also, all but the single sentiment (the only one he approves) which recommends friendship to his dear England, whenever she is willing to be at peace with us. his insinuations are that altho’ ‘the high tone of the instrument was in union with the warm feelings of the times, this sentiment of habitual friendship to England should never be forgotten, and that the duties it enjoins should especially be borne in mind on every celebration of this anniversary.’ in other words, that the Declaration, as being a libel on the government of England, composed in times of passion, should now be buried in utter oblivion  to spare the feelings of our English friends and Angloman fellow citizens. but it is not to wound them that we wish to keep it in mind; but to cherish the principles of the instrument in the bosoms of our own citizens: and it is a heavenly comfort to see that these principles are yet so strongly felt as to render a circumstance so trifling as this little lapse of memory of mr Adams worthy of being solemnly announced and supported at an anniversary assemblage of the nation on it’s birthday. In opposition however to mr Pickering, I pray God that these principles may be eternal, and  close the prayer, with my affectionate wishes for yourself of long life health and happinessTh: Jefferson